712 N.W.2d 449 (2006)
474 Mich. 1119
Francis TULL, Plaintiff-Appellee,
v.
WTF, INC., d/b/a J.J. Shakers, Defendant, Cross-Plaintiff-Appellant, and
Ricky Joe Rolland, Defendant, Cross-Defendant.
Docket No. 129665. COA No. 252683.
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the application for leave to appeal the August 30, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.